


Exhibit 10.1


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of July 9, 2015 (this “Amendment”), is made among IDACORP, Inc., an Idaho
corporation (the “Borrower”), the Lenders and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”).
RECITALS
A.    The Borrower, the Lenders and the Administrative Agent are parties to that
certain Second Amended and Restated Credit Agreement, dated as of October 26,
2011 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”). The Borrower, the Lenders and
the Administrative Agent entered into a First Extension Agreement to the Credit
Agreement, dated October 12, 2012, and a Second Extension Agreement to the
Credit Agreement, dated October 8, 2013. Capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement as they
may be modified pursuant to this Amendment.
B.    The Borrower and the Required Lenders have agreed to amend the definition
of “Change in Control” in the Credit Agreement on the terms and conditions set
forth herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I


AMENDMENT


The definition of “Change in Control” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“Change in Control” means (i) the acquisition by any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) of beneficial ownership
(within the meaning of Rule 13d-3 and 13d-5 under the Securities Exchange Act of
1934) of 20% or more of the outstanding shares of voting stock of the Borrower
entitled to vote for members of the board of directors of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) or (ii)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (A) who were members of that board on the first day
of such period, (B) whose election or nomination to that board was approved by
individuals referred to in clause (A) above




--------------------------------------------------------------------------------




constituting at the time of such election or nomination at least a majority of
that board or (C) whose election or nomination to that board was approved by
individuals referred to in clauses (A) and (B) above constituting at the time of
such election or nomination at least a majority of that board.
ARTICLE II


CONDITIONS OF EFFECTIVENESS


This Amendment shall become effective as of the day set forth above (the
“Amendment Effective Date”) upon receipt by the Administrative Agent of a copy
of this Amendment duly executed by the Borrower and the Required Lenders.
ARTICLE III
    
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
(a)    The representations and warranties contained in Article 5 in the Credit
Agreement (other than Section 5.5 of the Credit Agreement) are true and correct
as of the Amendment Effective Date except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.
(b)    After giving effect to this Amendment, no Default or Unmatured Default
exists.
(c)    The execution and delivery by the Borrower of the Amendment has been duly
authorized by proper corporate proceedings, and the Amendment constitutes a
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
(d)    No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower or any of its
Subsidiaries, is required to be obtained by the Borrower or any of its
Subsidiaries in connection with the execution and delivery of the Amendment.
ARTICLE IV


ACKNOWLEDGMENT AND CONFFIRMATION OF THE BORROWER


The Borrower hereby confirms and agrees that after giving effect to this
Amendment, the Credit Agreement and the other Loan Documents remain in full
force and effect and enforceable against it in accordance with their respective
terms and shall not be discharged, diminished, limited or otherwise affected in
any respect, except as set forth in this Amendment. The Borrower represents and
warrants to the Lenders that it has no knowledge of any claims,


2




--------------------------------------------------------------------------------




counterclaims, offsets, or defenses to or with respect to its obligations under
the Loan Documents, or if the Borrower has any such claims, counterclaims,
offsets, or defenses to the Loan Documents or any transaction related to the
Loan Documents, the same are hereby waived, relinquished, and released in
consideration of the execution of this Amendment. This acknowledgment and
confirmation by the Borrower is made and delivered to induce the Administrative
Agent and the Lenders to enter into this Amendment. The Borrower acknowledges
that the Administrative Agent and the Lenders would not enter into this
Amendment in the absence of the acknowledgment and confirmation contained
herein.
ARTICLE V


GENERAL PROVISIONS


5.1    Full Force and Effect. Except as expressly modified hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after giving effect to
this Amendment. Any reference to the Credit Agreement or any of the other Loan
Documents herein or in any such documents shall refer to the Credit Agreement
and Loan Documents as modified hereby. This Amendment is limited as specified
and shall not constitute or be deemed to constitute an amendment, modification
or waiver of any provision of the Credit Agreement except as expressly set forth
herein. This Amendment shall constitute a Loan Document under the terms of the
Credit Agreement.


5.2    Severability of Provisions. Any provision in this Amendment that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction.


5.3    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart. This Amendment shall be effective when it has been executed by the
Borrower, the Administrative Agent and the Required Lenders and each party has
notified the Administrative Agent by facsimile transmission or telephone that it
has taken such action; provided that this Amendment shall not be deemed to be
effective prior to the first date set forth above. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart thereof.


5.4    Successors and Assigns. The terms and provisions of this Amendment shall
be binding upon and inure to the benefit of the Borrower and the Lenders and
their respective successors and assigns.


5.5    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.


5.6    Expenses. The Borrower agrees on demand (i) to pay all reasonable fees
and expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent




3




--------------------------------------------------------------------------------




for all reasonable out-of-pocket costs and expenses, in each case, in connection
with the preparation, negotiation, execution and delivery of this Amendment.


5.7    Construction. The headings of the various sections and subsections of
this Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.






4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
IDACORP, INC., as Borrower
By:    /s/ Steven R. Keen        
Name:    Steven R. Keen
Title:
Senior Vice President, Chief Financial

Officer, and Treasurer    






--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender, the Issuing Lender,
the Swingline Lender and Administrative Agent




By:     /s/ Yann Blindert        
Name:    Yann Blindert
Title:
Director







--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A.
By:    /s/ Nancy R. Barwig    
Name:    Nancy R. Barwig
Title:
Credit Risk Director







--------------------------------------------------------------------------------




MUFG Union Bank, N.A., as a Lender
By:    /s/ Eric Otieno        
Name:    Eric Otieno
Title:
Vice President





--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION
By:    /s/ Keven D. Smith    
Name:    Keven D. Smith
Title:
Senior Vice President





--------------------------------------------------------------------------------




US Bank, National Association
By:    /s/ Holland H. Williams    
Name:    Holland H. Williams
Title:
Vice President





--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON
By:    /s/ Mark W. Rogers    
Name:    Mark W. Rogers
Title:
Vice President















